                      IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF SOUTH CAROLINA

 Maurice Dwayne Jackson, #30538-074        )           Civil Action No.: 4:19-2611-BHH
                                           )
                               Petitioner, )
                                           )
                     v.                    )                       ORDER
                                           )
                                           )
 J. Hutchinson, Acting Warden,             )
                                           )
                            Respondent. )
   __________________________________ )

       Petitioner Maurice Dwayne Jackson (“Petitioner”) filed a pro se petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2241. In accordance with 28 U.S.C. § 636(b) and

Local Civil Rule 73.02(B)(2)(c) (D.S.C.), the matter was referred to a United States

Magistrate Judge for initial review.

       On October 2, 2019, Magistrate Judge Thomas E. Rogers, III, filed a Report and

Recommendation (“Report”) outlining the issues and recommending that the Court

summarily dismiss the § 2241 petition without prejudice and without requiring Respondent

to file a return. Attached to the Report was a notice advising Petitioner of his right to file

written objections to the Report within fourteen days of being served with a copy. To date,

no objections have been filed, and the time for doing so expired on October 21, 2019.

       The Magistrate Judge makes only a recommendation to the Court.                    The

recommendation has no presumptive weight, and the responsibility to make a final

determination remains with the Court. Mathews v. Weber, 423 U.S. 261 (1976). The Court

is charged with making a de novo determination only of those portions of the Report to

which specific objections are made, and the Court may accept, reject, or modify, in whole

or in part, the recommendation of the Magistrate Judge, or recommit the matter to the
Magistrate Judge with instructions. 28 U.S.C. § 636(b)(1). In the absence of specific

objections, the Court reviews the matter only for clear error. See Diamond v. Colonial Life

& Accident Ins. Co., 416 F.3d 310, 315 (4th Cir. 2005) (stating that “in the absence of a

timely filed objection, a district court need not conduct a de novo review, but instead must

‘only satisfy itself that there is no clear error on the face of the record in order to accept the

recommendation.’”) (quoting Fed. R. Civ. P. 72 advisory committee’s note).

       Here, because no objections were filed, the Court has reviewed the record, the

applicable law, and the findings and recommendations of the Magistrate Judge for clear

error. After review, the Court finds no clear error and agrees with the Magistrate Judge that

Petitioner has not demonstrated that a motion filed pursuant to § 2255 is inadequate or

ineffective to test the legality of his sentence thereby allowing him to file this § 2241

petition.

       Accordingly, the Court adopts and incorporates the Magistrate Judge’s Report (ECF

No. 8) and dismisses this action without prejudice and without requiring Respondent to file

a return.

       IT IS SO ORDERED.

                                             /s/Bruce Howe Hendricks
                                             United States District Judge
November 6, 2019
Charleston, South Carolina
                                              ******

                              NOTICE OF RIGHT TO APPEAL

       The parties are hereby notified that any right to appeal this Order is governed by

Rules 3 and 4 of the Federal Rules of Appellate Procedure.



                                                2
